EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Preliminary Amendment, filed on October 10, 2021, has been received and made of record. Claims 29 and 30 have been newly added.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on November 11, 2021 and the IDS submitted on April 4, 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-13 and 30, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing apparatus, cause the processor to execute operations, the operations comprising: displaying, on a display device of the information processing apparatus, an image transmitted from an imaging apparatus to the information processing apparatus via a first communication path when the information processing apparatus and the imaging apparatus are connected via a second communication path, wherein the image is displayed on the display device based on a first user touch operation to the display device for instructing the displaying of the image, concurrently displaying, on the display device, the image and information indicating whether a recording process is executed by the imaging apparatus, when the imaging apparatus is connected with the information processing apparatus via the first communication path, and displaying, on the display device, the information but not the image, when the first communication path between the imaging apparatus and the information processing apparatus is disconnected.
Regarding claims 14-29, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an information processing system, comprising: an information processing apparatus including a display device, a first communication interface configured to connect with an imaging apparatus via at least one of a first communication path or a second communication path, and a first central processing unit (CPU) configured to: control the display device to display an image, based on a first user touch operation to the display device, control the display device to concurrently display the image and information indicating whether a recording process is executed by the imaging apparatus, when the imaging apparatus is connected with the information processing apparatus via the first communication path, and control the display device to display the information but not the image, when the first communication path between the imaging apparatus and the information processing apparatus is disconnected, and the imaging apparatus including a second communication interface configured to connect with the information processing apparatus via at least one of the first communication path or the second communication path, and a second central processing unit (CPU) configured to: control execution of the recording process, connect with the information processing apparatus via the first communication path, and control transmission of the image to the information processing apparatus via the first communication path, based on the first user touch operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No.  2021/0259035 to Zhang et al. teaches communications between a wearable device and an information processing apparatus.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697